                                                                                             200 Public Square, Suite 1400


v
Vorys, Sater, Seymour and Pease LLP
                                                                                                    Cleveland, Ohio 44114

                                                                                             216.479.6100 | www.vorys.com

                                                                                                            Founded 1909
Legal Counsel

                                                                                  USDC SDNY
                                                                                  DOCUMENT
      Liana R. Hollingsworth
      Direct Dial (216) 479-6152                                                  ELECTRONICALLY FILED
      Direct Fax (216) 937-3406
      Email: lrhollingsworth@vorys.com
                                                                                  DOC #:
                                                                                  DATE FILED: 3/10/2020
                                                             March 5, 2020

      VIA ECF FILING

      Hon. Mary Kay Vyskocil
      United States District Court
      Daniel Patrick Moynihan Courthouse
      500 Pearl Street, Courtroom 18C
      New York, NY 10007

                                         Re:   Tucker v. Hollister Co., Case No. 19cv10033

      Dear Honorable Judge Vyskocil:

             This firm represents Defendant Hollister Co. (“Defendant”) in the above-captioned
      matter. Pursuant to Local Civil Rule 7.1(d) and Your Honor’s Individual Rules of Practice in
      Civil Cases, we have conferred with counsel for Plaintiff Henry Tucker (“Plaintiff”) and,
      with Plaintiff’s concurrence, jointly write to request a stay of this action until August 3, 2020
      and an adjournment of the pre-motion conference currently scheduled for March 26, 2020 on
      Defendant’s anticipated motion to dismiss.

              The stay is requested to allow for the resolution of pending motions to dismiss filed in
      similar matters that involve claims under Title III of the Americans with Disabilities Act, the
      New York State Human Rights Law, and the New York City Human Rights Law based on the
      alleged failure to offer gift cards embossed with Braille lettering, including a nearly identical
      gift card case filed by Plaintiff against Whole Foods Market Group, Inc. which is fully briefed
      and ripe for a ruling. See Henry Tucker v. Whole Foods Market Group, Inc., No. 19-cv-9842
      (the “Whole Foods Case”). Over 220 of these gift card actions have been filed and are
      currently pending before this Court and other judges in this District and in the Eastern District
      of New York. The requested stay would allow the Parties to have the benefit of the Court’s
      analysis on identical claims in other matters, which will inform their assessment of the pending
      case and possibly narrow issues in this case. A stay would also substantially conserve the
      resources of both Parties and the Court.1

      1
        Defendant notes that motions to dismiss have also been filed by the defendants in at least
      three other cases pending before Your Honor which also assert identical claims as those
      asserted in this case: Delacruz v. Harmon Stores, Inc., No. 1:19-CV-10706; Mendez v. Ascena



                      Columbus | Washington | Cleveland | Cincinnati | Akron | Houston | Pittsburgh
Hon. Mary Kay Vyskocil
Page 2

        Similar stays were recently granted on the same grounds by: Judge Daniels in Delacruz
v. Converse Inc., No. 1:19-cv10293 (S.D.N.Y. Mar. 5, 2020); Judge Failla in Calcano v. Guess
?, Inc., No. 1:19-cv-10441 (S.D.N.Y. Mar. 4, 2020); Judge Caproni in Calcano v. Drybar
Holdings LLC, No. 1:19-cv-11389 (S.D.N.Y. Mar. 3, 2020); Judge Abrams in Matzura v. New
Balance Athletics, Inc., No. 1:19-cv-11344 (S.D.N.Y. Mar. 4, 2020), Calcano v. Lululemon
USA Inc., No. 1:19-cv-10430 (S.D.N.Y. Mar. 2, 2020), and Delacruz v. Five Below, Inc., No.
1:19-cv-10294 (S.D.N.Y. Feb. 28, 2020); and Judge Woods in Delacruz v. Jamba Juice Co.,
No. 1:19-cv-10321 (S.D.N.Y. Feb. 27, 2020) and Calcano v. Domino’s Pizza, Inc., No. 1:19-
cv-09823 (S.D.N.Y. Feb. 24, 2020). Copies of the orders are enclosed herewith as Exhibit 1 for
this Court’s convenience.

       Other than an adjournment of the pre-motion conference currently scheduled for March
26, 2020 [Dkt. Entry 14], no dates or deadlines will be impacted by this stay as no case
schedule or briefing schedule on Defendant’s anticipated motion to dismiss has been set.

        In the event this Court is not inclined to stay dispositive motion briefing in this matter,
the Parties have met and conferred regarding a proposed briefing schedule and respectfully
request that this Court vacate the pre-motion conference scheduled for March 26, 20202 and
enter the following schedule for briefing and anticipated amendment of pleadings:

          Defendant’s deadline to file its Motion to Dismiss: April 17, 2020

          Plaintiff’s deadline to file his Opposition to the Motion to Dismiss or First Amended
           Complaint (FAC): May 18, 2020

          Defendant’s deadline to file its Reply, or to file a Motion to Dismiss FAC (if FAC is
           filed): June 17, 2020

          Plaintiff’s deadline to file his Opposition to Motion to Dismiss FAC (if FAC is filed):
           July 17, 2020


Retail Group, Inc., No. 1:19-cv-10773; and Mendez v. Lane Bryant, Inc., No. 1:19-cv-10772.
However, unlike the motion to dismiss filed in the Whole Foods Case, the motions to dismiss
in these three other cases have not yet been fully briefed by the parties. Nevertheless, Your
Honor’s rulings on those motions will also have a significant impact on the Parties' claims and
defenses in the present case.
2
  The Parties are respectfully requesting that the Court dispense with the pre-motion conference
to conserve resources given the number of these gift card lawsuits on this Court’s docket and
this Court’s likely familiarity with the issues.
Hon. Mary Kay Vyskocil
Page 3

           Defendant’s deadline to file its Reply in support of Motion to Dismiss FAC (if FAC
            is filed): August 7, 2020

       Accordingly, the Parties respectfully request that this Court grant the requested stay until
August 3, 2020. In the alternative, the Parties respectfully request this Court to vacate the March
26, 2020 pre-motion conference and enter the briefing schedule set forth above.

        We appreciate Your Honor’s consideration of this request and thank the Court for its time
and attention to this matter.


                                             Very truly yours,




                                             Liana R. Hollingsworth
                                             One of the Attorneys for Defendant

cc:    Jeffery M. Gottlieb, Esq.
       Russell L. Porter, Esq.

Enclosure
                        DENIED. The Parties are instructed to proceed on the following schedule.
                        The Pre-Motion Conference is adjourned sine die. Plaintiff must inform the
                        Court by March 12, 2020 whether he will amend his complaint in response to
                        the arguments Defendant's pre-motion letter (ECF #9). This will be Plaintiff's
                        last opportunity to amend the complaint in response to arguments raised in
                        the parties' letters. If Plaintiff elects to amend the complaint, the Amended
                        Complaint is due March 25, 2020. Defendant's response to the Amended
                        Complaint is due on or before April 8, 2020. In the event Defendant files a
                        motion to dismiss the Amended Complaint, the motion should be briefed
                        according to the schedule in Local Rule 6.1(b). No pre-motion letters will be
                        required. If Plaintiff elects not to amend the complaint, Defendant's motion
                        to dismiss is due on March 25, 2020, and further filings should be submitted
                        in accordance with Local Rule 6.1(b).
                        Any request for an extension must be submitted at least 48 hours in advance
                        of the deadline.

                                             3/10/2020
